Citation Nr: 1523603	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  10-25 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for bunions.

3.  Entitlement to service connection for degenerative joint disease of both feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to February 1975.  He also had a period of Reserve service from discharge until September 1980, with annual duty training (ADT) from July 12, 1975, to July 27, 1975; from August 14, 1976, to August 28, 1976; from January 22, 1977, to February 6, 1977; from August 11, 1978, to August 26, 1978, and from July 7, 1979, to July 21, 1979.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which declined to reopen a claim of entitlement to service connection for bilateral pes planus with bunions and degenerative joint disease, bilateral.  

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in November 2011.  A transcript is of record.  The Board reopened the claims in September 2013 and remanded them for additional development.  The claims were remanded a second time in August 2014.  

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  There is clear and unmistakable evidence showing that the Veteran's bilateral pes planus preexisted his period of active duty service. 

2.  There is clear and unmistakable evidence showing that the Veteran's bilateral pes planus was not aggravated during either his period of active duty service or any period of ADT, and that any increase in severity during service was due to its natural progression. 

3.  The weight of the probative evidence of record does not establish that the Veteran's bunions and/or degenerative joint disease of both feet were incurred in service or are etiologically related to service.

4.  There is no evidence that the Veteran's degenerative joint disease of both feet was diagnosed in the one year timeframe after the Veteran's February 1975 discharge from active duty.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral pes planus have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2014).

2.  The criteria for service connection for bunions have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  The criteria for service connection for degenerative joint disease of both feet have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that the duty to notify was satisfied by a letter sent to the Veteran in June 2009 with regard to the claims on appeal.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in July 2009.

The duty to assist was also met in this case.  The service treatment records, to include from the Veteran's period of Reserve service, are in the claims file; and all pertinent VA and private treatment records have been obtained and associated with the file.  A VA examination with respect to the issues on appeal was obtained in November 2013.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is adequate, as it is predicated on a full reading of the service, private, and VA medical records in the Veteran's claims file; it considers all of the pertinent evidence of record and the statements of the appellant; and the examiner provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

There was also substantial compliance with the Board's September 2013 and August 2014 remand instructions as the Veteran was asked to identify all VA and non-VA providers who had treated him; a VA examination was conducted; additional VA treatment records and records from the Social Security Administration (SSA) were obtained; and the Veteran's dates and types of service in the Reserve were verified, and complete copies of his service treatment and personnel records associated with the Reserve service were obtained.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); see also October 2013 letter.  

Based on the foregoing, all known and available records relevant to the claims on appeal have been obtained and associated with the claims file; and the appellant has not contended otherwise.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the appellant.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

VA regulations provide that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b) (2014).  Before the presumption of soundness can be applied, there must be evidence that a disability or injury that was not noted on entrance into service manifested or was incurred in service.  See Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2012).  Where there is evidence showing that a disorder manifested or was incurred in service, and this disorder is not noted on the Veteran's entrance examination report, the presumption of soundness operates to shield the Veteran from any finding that the unnoted disease or injury preexisted service.  Id.  

With regard to the period of active duty, only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).  In Smith v. Shinseki, 24 Vet. App. 40, 45 (2010), the Court clarified that the presumption of soundness only applies where there has been an entrance examination prior to the period of service on which the claim is based.  See 38 U.S.C.A. § 1111 (West 2014); Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected." (Citing Bagby, 1 Vet. App. at 227)).

With regard to the periods of ADT in this case, the Board notes that the advantage of the evidentiary presumptions, provided by law, that assist Veterans in establishing service connection for a disability do not extend to those who claim service connection based on a period of active or inactive duty for training.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on active duty for training and had not established any service-connected disabilities from that period); McManaway, 13 Vet. App. at 67 (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of active duty for training, a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim" (emphasis in McManaway)); see also Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) (Steinberg, J., concurring).  Thus, the evidentiary burden is on the Veteran to show that he became disabled from an injury or disease incurred or aggravated in line of duty during his period of active duty for training.  

The VA Office of the General Counsel has determined that VA must meet two prongs in rebutting the presumption of soundness.  First, VA must show by clear and unmistakable evidence that there is a preexisting disease or disorder.  Secondly, VA must show by clear and unmistakable evidence that the preexisting disease or disorder was not aggravated during service.  VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  The Board must follow the precedent opinions of the General Counsel.  38 U.S.C.A. § 7104(c) (West 2014).

Also pertinent is the decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), which summarized the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability: 

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C. § 1153 (West 2002).  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322 (2012). 

On the other hand, if a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153 (West 2002); see also 38 C.F.R. § 3.306 (2012); Jensen, 19 F.3d at 1417. 

Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004).  

Service connection for certain chronic diseases, to include arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question") Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service," the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker, 708 F.3d at 1336 (Fed. Cir. 2013).  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id.  

To establish service connection for a claimed disability, the evidence must demonstrate that a disease or injury resulting in current disability was incurred during active service or, if preexisting, was aggravated therein.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection will also be presumed for certain chronic diseases, including psychoses, if manifest to a compensable degree within one year after discharge from service.  See 38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks entitlement to service connection for several bilateral foot disorders.  He initially asserted in conjunction with his original claim that the conditions affecting his feet did not exist prior to his entry into service and that wearing boots during service aggravated his feet.  See April 2004 VA Form 9.  The Veteran now contends that his bilateral pes planus and bunion with degenerative joint disease pre-existed service and was aggravated by the boots he wore.  See June 2010 VA Form 9.  In November 2011, however, the Veteran testified that his bilateral foot disorder began in service and that service aggravated his feet and that his problems with his feet had continued since service.  See transcript.  

In a December 2013 statement, J.C.S. reports that he entered into service with the Veteran and that they were issued two pairs of boots, one for training and the other for marching and dress.  He indicated that no half sizes were provided and that before wearing the boots, they had to stand in water for one hour, after which they went on a three mile run to try and shape the boots to their feet.  J.C.S. reported that the inside padding of the boot wore out quickly and that training duties caused foot problems.  The Board notes that J.C.S. does not allege that he observed the Veteran having foot problems or that any condition worsened during active duty service.  

The Veteran's service treatment records reveal that clinical evaluation of his feet at the time of his enlistment was abnormal, at which time second degree pes planus was noted.  See August 1974 report of medical examination.  The service treatment records dated after August 1974, however, are devoid of reference to complaint of, or treatment for, any foot problems.  In fact, at the time of the Veteran's February 1975 discharge examination, clinical evaluation of the Veteran's feet was normal and there were no notations made regarding the Veteran's feet.  See report of medical examination.  Service treatment records from the Veteran's Reserve service are also devoid of reference to complaint of, or treatment for, problems with either foot.  

The post-service evidence in this case documents that the Veteran has obtained substantial treatment related to several problems involving both feet, and that he has been diagnosed with bilateral pes planus, bilateral bunions, and bilateral first metatarsophalangeal (MTP) degenerative joint disease.  See VA treatment records.  

The Veteran underwent a VA feet examination in April 2003, at which time his claims folder was reviewed.  The examiner noted that there was no evidence of treatment of his feet on active duty.  The Veteran reported that he developed bunions in both feet and was diagnosed as having flat feet in 1975.  Following a detailed physical examination, to include obtaining x-rays, the Veteran was diagnosed with pes planus, bilaterally, left greater than right; and bunions bilaterally, left greater than right.  No opinion on etiology was provided.  

The Veteran underwent surgery on his left foot (Lapidus TMJ fusion, modified McBride bunionectomy, PIPJ fusion 2nd, left) in January 2009.  He sought follow-up treatment through the VA podiatry clinic.  In a March 2009 addendum, the podiatrist reported "in my professional opinion the bunion deformities b/l feet are service connected conditions due to tight boots abducting the halluces on his forefoot varus deformities."  An April 2009 podiatry clinic note contains a notation from the same podiatrist, namely that "in my professional opinion after reviewing his past medical histories and records, I think that the foot deformities in bilateral feet are service connected conditions."  

The Board remanded the claim in September 2013 in order to obtain a VA examination.  Several Disability Benefits Questionnaires (DBQs) were conducted in November 2013 by the same examiner, who reported reviewing the records in the Veteran's electronic file.  

During a VA Flatfoot (Pes Planus) DBQ, the Veteran was diagnosed with bilateral pes planus.  In pertinent part, the Veteran reported that he was diagnosed with flat feet on induction into the service and worsening of foot pain while in service.  The Veteran specifically reported five months of active duty and six years of Reserve service.  The Veteran reported having foot pain ever since being in service, which had worsened over the years.  It was the examiner's opinion that the claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The rationale employed was that the Veteran was noted to have "pes planus, 2nd degree" on his induction physical examination in 1974 and that there was no mention of pes planus on his February 1975 separation physical examination.  The examiner noted that although he would not suggest that the Veteran's pes planus resolved during this period of time, there was no evidence of worsening when the induction and separation physical examinations were compared.  There were also no clinical entries in the service treatment records regarding foot complaints during the Veteran's time in service and that it was unlikely that he had worsening of his flat foot condition without any clinical entries for foot complaints.  The examiner also noted the short duration of his active duty service, which made worsening of his pes planus condition unlikely.  The examiner reported that excessive walking and marking and carrying heavy loads can worsen flat feet over the years, but this would be unlikely over his five months of active duty.  

During a VA Foot Miscellaneous (other than Flatfoot/Pes Planus) DBQ, the Veteran was diagnosed with hammer toes (later noted to affect both second toes), hallux valgus (later noted to be bilateral), and bilateral 1st MTP degenerative joint disease.  The Veteran described foot pain since he was in the service, reported that he had had bunions since being in service, but was not told by a doctor that he had bunions until approximately 1983, and that he was diagnosed with bilateral 1st MTP degenerative joint disease in 2003.  It was the examiner's opinion that the Veteran's bilateral bunion condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale employed was that there was no mention in the service treatment records of bunions during the 1974-1975 period of active duty; that the Veteran informed the examiner that the first time a doctor told him that he had bunions was in 1983; and that while the Veteran stated that he had bunions when he was in service, there was no evidence to support that claim.  It was the examiner's opinion that the Veteran's bilateral first MTP degenerative joint disease condition was less likely than not  incurred in or caused by the claimed in-service injury, event, or illness.  The rationale employed was that there was no mention of foot pain in the service treatment records; the Veteran did not have any x-rays of his feet during service; that x-rays of the feet in 2003 showed bilateral first MTP degenerative joint disease; and that there was no evidence that the Veteran had bilateral foot degenerative joint disease while in service.  

The preponderance of the evidence of record is against a finding that service connection for bilateral pes planus is warranted.  The Board finds that the presumption of soundness does not attach in this case.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b)(1) (2014); see also Gilbert, 26 Vet. App. at 52; Wagner, 370 F. 3d at 1096.  This is so because an August 1974 enlistment examination revealed that clinical evaluation of his feet was abnormal and that second degree pes planus was noted at that time.  See report of medical examination.  As such, the Board finds that bilateral pes planus was a pre-existing condition.

As the presumption of soundness does not apply, the evidence must establish that aggravation of the Veteran's bilateral pes planus occurred during service.  As stated above, 38 U.S.C.A. § 1153 contains a presumption of aggravation when it is shown that a pre-existing disorder underwent an increase in disability during service.  Here, the record does not demonstrate that the Veteran's pre-existing bilateral pes planus underwent an increase in severity during service.  As noted above, service treatment records dated after the August 1974 enlistment examination are devoid of reference to complaint of, or treatment for, any foot problems, and at the time of the Veteran's February 1975 discharge examination, clinical evaluation of the Veteran's feet was normal and no notations were made regarding the Veteran's feet.  See report of medical examination.  In addition, service treatment records from the Veteran's Reserve service are also devoid of reference to complaint of, or treatment for, problems with either foot.  

Moreover, the post-service medical evidence does not support a finding that the Veteran's bilateral pes planus was aggravated during service.  The Board acknowledges the Veteran's assertion that he was told that he had flat feet in 1975, and finds that the Veteran is competent to make this assertion and that the assertion is credible.  The Board also acknowledges the Veteran's assertion that his bilateral pes planus condition was aggravated by having to wear boots during service.  Although the Veteran is competent to assert that he had symptoms involving his feet, as a lay person without the appropriate medical training and expertise, he simply is not competent to provide a probative opinion that his pre-existing bilateral pes planus was aggravated by service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In addition to the foregoing, the November 2013 VA examiner provided an opinion that the Veteran's bilateral pes planus was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner explained that that there was no mention of pes planus on the Veteran's February 1975 separation physical examination and that while this does not suggest that the Veteran's pes planus resolved during this period of time, there was no evidence of worsening when the induction and separation physical examinations were compared.  The examiner also cited the absence of clinical entries in the service treatment records regarding foot complaints during the Veteran's time in service such that it was unlikely that he had worsening of his flat foot condition without any clinical entries for foot complaints, and further explained that while excessive walking and marking and carrying heavy loads can worsen flat feet over the years, this would be unlikely over the Veteran's five months of active duty.  The Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals than to the Veteran's statements made in connection to his claim for VA benefits.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  The Board also notes that the Veteran only had ADT during two-week periods of time between his discharge from active duty service and 1980 discharge from the Reserve.   

In sum, even though the Veteran has reported experiencing symptoms associated with his pre-existing bilateral pes planus during service, there is no indication in the medical evidence of an increase in the underlying severity of the pre-existing disability.  The Veteran has not met the burden of establishing aggravation of the preexisting low back disorder.  See Wagner, 370 F. 3d. at 1096.  Based on the evidence as a whole, the Board finds that the Veteran's bilateral pes planus was not aggravated during service.  For the foregoing reasons, service connection for bilateral pes planus is not warranted and the claim must be denied.  

The preponderance of the evidence of record is also against a finding that service connection is warranted for bunions and/or degenerative joint disease of both feet.  As noted above, the Veteran's service treatment records, to include from his Reserve service, are devoid of reference to complaint of, or treatment for, any problems with his feet, to include bunions and any degenerative changes.  In addition, the November 2013 VA examiner provided an opinion that the Veteran's bilateral bunion condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness because there was no mention in the service treatment records of bunions during the 1974-1975 period of active duty; that the Veteran informed the examiner that the first time a doctor told him that he had bunions was in 1983; and that while the Veteran stated that he had bunions when he was in service, there was no evidence to support that claim.  The November 2013 VA examiner also provided an opinion that the Veteran's bilateral first MTP degenerative joint disease condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness because there was no mention of foot pain in the service treatment records; the Veteran did not have any x-rays of his feet during service; that x-rays of the feet in 2003 showed bilateral first MTP degenerative joint disease; and that there was no evidence that the Veteran had bilateral foot degenerative joint disease while in service.  These opinions are afforded high probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).

The Board acknowledges the March 2009 opinion provided by the VA podiatrist that "the bunion deformities b/l feet are service connected conditions due to tight boots abducting the halluces on his forefoot varus deformities," and the April 2009 opinion from the same physician that "after reviewing his past medical histories and records, I think that the foot deformities in bilateral feet are service connected conditions."  The November 2013 VA examiner's opinions are more thorough, however, such that they are afforded greater probative weight than the VA podiatrist.  In addition, the VA podiatrist does not explain how s/he came to the conclusion that the Veteran's boots were abducting the halluces of his forefeet when there is no indication that the Veteran sought medical treatment for this problem.  

As the weight of the probative evidence of record does not establish that the Veteran's bunions and/or degenerative joint disease of both feet were incurred during service or are etiologically related to active service, service connection on a direct basis is not warranted.  Service connection for degenerative joint disease of both feet is also not warranted on a presumptive basis in the absence of evidence establishing that the condition was diagnosed in the one year timeframe after the Veteran's February 1975 discharge from active duty.  

As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).



ORDER

Service connection for bilateral pes planus is denied.

Service connection for bunions is denied.

Service connection for degenerative joint disease of both feet is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


